Citation Nr: 0033089	
Decision Date: 12/19/00    Archive Date: 12/28/00	

DOCKET NO.  99-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for palindromic 
rheumatism, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


REMAND

The record contains a March 1997 report of orthopedic 
examination by a private physician.  During the veteran's 
personal hearing, held before a hearing officer at the RO in 
November 1999, the veteran testified that he had received 
treatment from the physician providing the March 1997 report 
for approximately a six-month period.  While the veteran 
referred this treatment to an earlier time frame, his 
testimony indicates that he only received treatment from this 
physician for a six-month period.  Therefore, with 
consideration that the orthopedic evaluation report is dated 
in March 1997, it would appear that there may be additional 
relevant treatment records that could be obtained from this 
private health care provider.

Although the veteran has been afforded two VA orthopedic 
examinations, the report of the May 1998 examination does not 
indicate that the veteran's claims file was available for 
review and the report of the November 1999 VA examination 
specifically indicates that the claims file was not 
available.  Since evaluation of the veteran's disability 
under 38 C.F.R. Part 4, Diagnostic Code 5002 (2000), may be 
based upon various criteria, including the number of 
exacerbations the veteran experiences during a year, it would 
appear relevant for the examiner to have access to the 
veteran's records.  The Board observes that during the 
veteran's personal hearing, at page 5 of the transcript, he 
testified that he had monthly exacerbations and the report of 
the November 1999 VA examination reflects that he reported 
five acute attacks in the prior year.

During the pendency of the veteran's appeal, the duty of VA 
to assist claimants for benefits has been recently reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should, after obtaining any 
necessary release, contact the private 
physician identified in the March 1997 
orthopedic evaluation report and request 
copies of all records relating to any 
treatment that he has provided the 
veteran.  Any additional evidence 
received should be associated with the 
claims folder.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.

2.  The RO should contact the VA Medical 
Center in San Juan, Puerto Rico, and 
request copies of all records relating to 
treatment of the veteran from May 1999 
until the present.  Any additional 
evidence received should be associated 
with the claims folder.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the relevant records 
sought.

3.  The RO should contact the veteran and 
his representative and inform them that 
they should present medical evidence 
indicating that the veteran experiences 
exacerbations of his palindromic 
rheumatism as well as the frequency of 
their occurrence.  They should also be 
informed that each time the veteran 
experiences an exacerbation of his 
palindromic rheumatism, he should seek 
treatment at a VA medical center and 
request that records relating to that 
treatment be forwarded to the RO.  He 
should also inform the RO when he 
receives such treatment.

4.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of his palindromic 
rheumatism.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected palindromic rheumatism.  
The examiner should indicate if the 
veteran experiences exacerbations related 
to his palindromic rheumatism and, if so, 
whether the exacerbations are 
incapacitating as well as the frequency 
of their occurrence.  The examiner should 
also comment on whether the veteran has 
experienced weight loss and anemia 
productive of severe impairment of health 
as a result of his palindromic 
rheumatism, as well as what effect, if 
any, his palindromic rheumatism has on 
his employability.  A complete rationale 
should be provided for any opinion 
offered.  

5.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development and after full 
consideration of the Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (2000) (the Act), the 
RO should readjudicate the issue on 
appeal.  The RO must review the claims 
file and ensure that all notification and 
development action required by the Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


